     Case 20-60860      Doc 11   Filed 06/05/20 Entered 06/05/20 10:12:35          Desc Main
                                  Document     Page 1 of 11




                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF VIRGINIA

                                     Lynchburg Division

IN RE:                                              )
                                                    )
SERVICE DOGS BY                                     )              Chapter 7
WARREN RETRIEVERS, INC.                             )
                                                    )
         Debtor.                                    )              Bankruptcy Case
                                                    )              No. 20-60860
COMMONWEALTH OF VIRGINIA,                           )
EX REL. MARK R. HERRING,                            )
ATTORNEY GENERAL,                                   )
                                                    )
         Movant,                                    )
                                                    )
v.                                                  )              Contested Matter
                                                    )              No. ___________
SERVICE DOGS BY                                     )
WARREN RETRIEVERS, INC.                             )
                                                    )
and                                                 )
                                                    )
W. STEPHEN SCOTT,                                   )
Chapter 7 Trustee,                                  )
                                                    )
         Respondents.                               )

     MOTION FOR EXEMPTION FROM THE AUTOMATIC STAY PURSUANT TO 11
       U.S.C. § 362(b)(4) OR, IN THE ALTERNATIVE, FOR RELIEF FROM THE
        AUTOMATIC STAY FOR CAUSE PURSUANT TO 11 U.S.C. § 362(d)(1)
                               AND NOTICE OF MOTION

         Commonwealth of Virginia, ex rel. Mark R. Herring, Attorney General (the

“Commonwealth”), by counsel, files this Motion for Exemption from the Automatic Stay

pursuant to 11 U.S.C. § 362(b)(4) or, in the alternative, for Relief from the Automatic Stay for

Cause pursuant to 11 U.S.C. § 362(d)(1), and Notice of Motion, stating to the Court as follows:




                                               1
     Case 20-60860       Doc 11      Filed 06/05/20 Entered 06/05/20 10:12:35                   Desc Main
                                      Document     Page 2 of 11




I.       Background

         1.      On or about May 29, 2020 a voluntary Chapter 7 petition was filed by Service

Dogs by Warren Retrievers, Inc., a Virginia corporation (the “Debtor”).

         2.      On or about May 7, 2018, the Commonwealth initiated a civil action in the Circuit

Court of Madison County against the Debtor (the “Circuit Court Proceeding”).

         3.      In the Circuit Court Proceeding, the Commonwealth alleged that the Debtor

engaged in activities constituting violations of the Virginia Consumer Protection Act (“VCPA”),

Virginia Code §§ 59.1-196 through 59.1-207, and the Virginia Solicitation of Contributions

(“VSOC”) law, Virginia Code §§ 57-48 through 57-69.

         4.      The Commonwealth alleged that the Debtor represented itself as a nonprofit

organization devoted to raising, training, and placing service dogs called Diabetic Alert Dogs

(“DADs”), but misled and deceived consumers about its DAD program and the dogs it produced,

including their testing and training; the DADs skills, abilities, and efficacy; how the DADs could

be paid for, and how long consumers would have to pay for them; whether the program was

endorsed by JDRF; 1 and whether the Debtor’s President and founder, Charles D. Warren, Jr., had

ever served or trained dogs in the United States military.

         5.      The Commonwealth alleged that the Debtor violated Virginia Code §§ 59.1-

200(A)(2), (3), (5), (6) and (14) through the acts and practices described above, and that these

violations caused individual consumers to suffer losses. The Commonwealth further alleged that

the Debtor violated Virginia Code §§ 57-57(C) and (L) through the acts and practices described

above, as well as Virginia Code § 57-57(K) for soliciting contributions in the Commonwealth

1
 JDRF (formerly the Juvenile Diabetes Research Foundation) is a charitable organization dedicated to funding Type
1 diabetes research.


                                                       2
  Case 20-60860       Doc 11     Filed 06/05/20 Entered 06/05/20 10:12:35           Desc Main
                                  Document     Page 3 of 11




without being duly registered with the Virginia Department of Agriculture and Consumer

Services.

       6.      The Commonwealth initiated the Circuit Court Proceeding pursuant to Virginia

Code § 59.1-203(A), which authorizes the Attorney General to bring an action on behalf of the

Commonwealth to enjoin a supplier from violating the VCPA, and Virginia Code § 57-59(D),

which authorizes the Attorney General to bring an action on behalf of the Commonwealth to

enjoin any charitable or civic organization from violating the VSOC law.

       7.      The Commonwealth requested the Circuit Court of Madison County to enjoin the

Debtor from violating the VCPA and the VSOC law; to order the Debtor to pay to consumers all

sums necessary to restore any money or property acquired from them by the Debtor in connection

with violations of the VCPA; to award the Commonwealth civil penalties of two thousand and

five hundred dollars ($2,500.00) for each willful violation by the Debtor of the VCPA, and five

thousand dollars ($5,000.00) per violation of the VSOC law; to award the Commonwealth one

thousand dollars ($1,000.00) for each violation by the Debtor of the VCPA, and two hundred and

fifty dollars ($250.00) per violation of the VSOC law, for its costs and reasonable expenses in

investigating and preparing the case, and its attorney’s fees; and such other and additional relief

determined to be just and proper.

II.    Argument

       a.      The Circuit Court Proceeding is exempt from the automatic stay imposed by
               11 U.S.C. § 362(a) based upon the police and regulatory powers exception of
               11 U.S.C. § 362(b)(4).

       8.      Section 362(a)(1) of the Bankruptcy Code imposes an automatic stay on the

commencement or continuation of a judicial, administrative, or other action or proceeding,



                                                3
  Case 20-60860        Doc 11    Filed 06/05/20 Entered 06/05/20 10:12:35          Desc Main
                                  Document     Page 4 of 11




including recovery of a claim, against a debtor that was or could have been commenced before

the filing of a petition in bankruptcy. 11. U.S.C. § 362(a)(1). However, § 362(b)(4) of the

Bankruptcy Code excludes from the automatic stay the commencement or continuation of an

action or proceeding by a governmental unit to enforce the governmental unit’s police and

regulatory power, including the enforcement of a judgment, other than a money judgment,

obtained in an action or proceeding by the governmental unit to enforce such governmental

unit’s police or regulatory power. 11 U.S.C. § 362(b)(4).

        9.      The meaning of the police and regulatory powers exception is explained by its

legislative history:

                Paragraph (4) excepts commencement or continuation of actions and
        proceedings by governmental units to enforce police or regulatory powers. Thus,
        where a governmental unit is suing a debtor to prevent or stop violation of fraud,
        environmental protection, consumer protection, safety, or similar police or
        regulatory laws, or attempting to fix damages for violation of such a law, the
        action or proceeding is not stayed under the automatic stay.

                Paragraph (5) makes clear that the exception extends to permit an
        injunction and enforcement of an injunction, and to permit the entry of a money
        judgment, but does not extend to permit enforcement of a money judgment.

Equal Emp’t Opportunity Comm’n v. McLean Trucking Co., 834 F.2d 398, 401 (4th Cir. 1987)

(quoting S. Rep. No. 989, 95th Cong., 2nd Sess. 52 (1977), reprinted in 1978 U.S.C.C.A.N.

5787, 5838).

        10.     The policy reasoning behind the police and regulatory exception was explained by

the Third Circuit when it commented that, “Congress recognized . . . that the stay provision was

particularly vulnerable to abuse by debtors improperly seeking refuge under the stay in an effort

to frustrate necessary governmental functions.” United States v. Nicolet, Inc., 857 F.2d 202, 207

(3d Cir. 1988). The Ninth Circuit further explained the theory behind the police and regulatory


                                                4
  Case 20-60860       Doc 11     Filed 06/05/20 Entered 06/05/20 10:12:35           Desc Main
                                  Document     Page 5 of 11




exception by stating that “because bankruptcy should not be ‘a haven for wrongdoers,’ the

automatic stay should not prevent governmental regulatory, police and criminal actions from

proceeding.” Universal Life Church, Inc. v. United States (In re Universal Life Church, Inc.),

128 F.3d 1294, 1297 (9th Cir. 1997) (citing 3 Collier on Bankruptcy ¶ 362.05[5][a], at 362-54

(15th ed. 1996)).

       11.     As police and regulatory power refers to enforcement of laws affecting health,

welfare, morals and safety, courts have developed two tests for determining whether an agency’s

actions fit within the § 362(b)(4) exception: (1) the “pecuniary purpose” test and (2) the “public

policy” test. Id. (citing NLRB v. Continental Hagen Corp., 932 F.2d 828, 833 (9th Cir. 1991)).

Under the pecuniary purpose test, the court must determine whether the government action

relates primarily to the protection of the government’s pecuniary interest in the debtor’s property

or to matters of public safety and welfare. Id. The public policy test distinguishes between

government actions that effectuate public policy as opposed to adjudicating private rights. Id.

       12.     The United States District Court for the District of Maryland held that a case

similar to the Circuit Court Proceeding is covered by § 362(b)(4). In Consumer Protection

Division, Office of the Attorney General v. Luskin’s, Inc. (In re Luskins, Inc.), 213 B.R. 107, 111

(D. Md. 1997), the Maryland Attorney General’s Office initiated a legal action against a retailer

in an attempt to obtain, among other things, restitution for consumers harmed by the retailer’s

misrepresentations. See 213 B.R. at 109. The company subsequently filed for bankruptcy

protection. Id. The Attorney General filed a motion seeking either a determination that the stay

did not apply or relief from the stay. Id. The bankruptcy court modified the stay to allow the

Attorney General to proceed with the case to determine liability and to obtain injunctive relief



                                                5
  Case 20-60860       Doc 11     Filed 06/05/20 Entered 06/05/20 10:12:35             Desc Main
                                  Document     Page 6 of 11




but refused to lift the stay to allow the determination of the Attorney General’s monetary claim

for restitution. Id. The district court determined that the bankruptcy court abused its discretion in

refusing to lift the stay with respect to the claim for restitution. Id. at 111. In so finding, the

district court stated that the Attorney General was asserting “more than a pecuniary interest of

the State. In addition to halting unfair trade practices that violate the Maryland Consumer

Protection Act, it is attempting to ‘implement the broader statutory purpose of protecting the

public interest.’” Id. (quoting Consumer Prot. Div. v. Consumer Publ’g Co., 304 Md. 731, 779,

501 A.2d 48, 73 (Md. 1986)). See also Iams Funeral Home, Inc. v. West Virginia ex rel.

McGraw, 392 B.R. 218, 221–22 (N.D. W. Va. 2008)(affirming the Bankruptcy Court’s finding

that the West Virginia Attorney General’s action pursuant to the West Virginia Consumer Credit

and Protection Act was exempt from the automatic stay).

       13.     The reasoning of In re Luskins, Inc. has subsequently been applied by bankruptcy

courts in North Carolina and Pennsylvania to hold that state court actions brought by states’

attorneys general seeking to enforce consumer protection statutes were exempt from the

automatic stay. In re Fitness Mgmt. Group, 2009 Bankr. LEXIS 3863, 2009 WL 4230075 at *9-

12 (Bankr. W.D.N.C); In re Burns, 2008 Bankr. LEXIS 3913, 2008 WL 3246244, at *8-11

(Bankr. M.D. Pa. Aug. 7, 2008). Moreover, similar Motions for Exemption filed by the

Commonwealth in two related cases in the Eastern District of Virginia Bankruptcy Court were

granted over the objections of the respective debtors. See In re Financing Alternatives, Inc., No.

09-74708-SCS [Dkt. No. 33], Bankr. E.D.V.A., Nov. 19, 2009 (St. John, J.); In re George

Harold Christian, No. 09-74571-SCS [Dkt. No.41] Bankr. E.D.V.A. Nov. 10, 2009 (St. John, J.).




                                                 6
  Case 20-60860       Doc 11      Filed 06/05/20 Entered 06/05/20 10:12:35             Desc Main
                                   Document     Page 7 of 11




       14.     As in all the above-cited cases, the Commonwealth’s Circuit Court Proceeding

relates primarily to public safety and welfare and is aimed at effectuating public policy. The

Commonwealth is acting pursuant to its statutory authority to punish and prevent future

violations of state consumer protection and charitable solicitation laws, attempting to halt acts

of consumer fraud and misrepresentation, prevent deception in the solicitation of charitable

donations, and implement the broader purpose of protecting the public interest. The

Commonwealth’s Circuit Court Proceeding accordingly satisfies both the pecuniary purpose test

and the public policy test, and constitutes a legitimate use of the Commonwealth’s police and

regulatory power. The Court should therefore find that the Commonwealth’s Circuit Court

Proceeding is exempt from the automatic stay pursuant to 11 U.S.C. § 362(b)(4).

       b.      In the alternative, the Circuit Court Proceeding is exempt from the
               automatic stay for cause pursuant to 11 U.S.C. 362(d)(1).

       15.     In the alternative, the Commonwealth’s Circuit Court Proceeding is entitled to

relief from the automatic stay for “cause” pursuant to 11 U.S.C. § 362(d)(1). Section 362(d)(1)

of the Bankruptcy Code states that on the request of a party in interest, the court shall grant relief

from the stay for cause, including the lack of adequate protection of an interest in property of

such party in interest. 11 U.S.C. § 362(d)(1). Courts have discretion to lift the stay and must

determine the appropriateness of relief on a case by case basis. Nationsbank, N.A. v. LDN Corp.

(In re LDN Corp.), 191 B.R. 320, 323 (Bankr. E.D. Va. 1996).

       16.     Though the Bankruptcy Code does not define what constitutes “cause,” the Fourth

Circuit in In re Robbins articulated the factors a court should consider in deciding whether

“cause” has been shown, balancing potential prejudice to the bankruptcy debtor’s estate against

the hardships that will be incurred by the person seeking relief from the automatic stay if relief is


                                                  7
  Case 20-60860       Doc 11     Filed 06/05/20 Entered 06/05/20 10:12:35             Desc Main
                                  Document     Page 8 of 11




denied. 964 F.2d 342, 345 (4th Cir. 1992). According to the Fourth Circuit, the factors to be

considered by a bankruptcy court include: (1) whether the issues in the pending litigation involve

only state law, so the expertise of the bankruptcy court is unnecessary; (2) whether modifying the

stay will promote judicial economy and whether there would be greater interference with the

bankruptcy case if the stay were not lifted because matters would have to be litigated in

bankruptcy court; and (3) whether the estate can be protected properly by a requirement that

creditors seek enforcement of any judgment through the bankruptcy court. Id.

       17.     Applying the Robbins factors, this Court should grant the requested relief. First,

the issues involved in the Circuit Court Proceeding involve only state law, specifically the VCPA

and the VSOC law, and thus, the expertise of this Court is unneeded. Second, a modification of

the stay will promote judicial economy. The Circuit Court Proceeding was pending in Madison

County when the Debtor filed this bankruptcy case, and includes a non-debtor party, Charles D.

Warren, Jr.—against whom the Commonwealth’s allegations are co-extensive. Furthermore,

there will be greater interference with the bankruptcy case if the stay is not lifted. The

Commonwealth’s case will have to be litigated in this Court, requiring this Court to interpret

Virginia law, review the case files, and hear evidence. Finally, the Debtor’s estate or the interests

of other creditors will not be harmed by the lifting of the automatic stay. The Circuit Court of

Madison County will determine the Debtor’s liability under the VCPA and the VSOC law,

enjoin further violations of these laws, order refunds to affected consumers, and impose civil

penalties and court costs. However, this Court will retain jurisdiction to subsequently determine

the enforcement of any judgment against the estate. Therefore, in considering the Robbins




                                                 8
  Case 20-60860       Doc 11     Filed 06/05/20 Entered 06/05/20 10:12:35             Desc Main
                                  Document     Page 9 of 11




factors, the Commonwealth is entitled to relief from the automatic stay to continue its Circuit

Court Proceeding against the Debtor for “cause” under 11 U.S.C. § 362(d)(1).

       WHEREFORE, for the foregoing reasons, the Commonwealth respectfully requests that

this Court enter an Order: (i) determining that continuation of the Circuit Court Proceeding by

the Circuit Court of Madison County is exempt from the automatic stay pursuant to 11 U.S.C. §

362(b)(4); or, in the alternative, that cause exists for relief from the automatic stay; and (ii) for

such other and further relief as the Court deems just and appropriate.



                                              COMMONWEALTH OF VIRGINIA,
                                              ex rel. MARK R. HERRING,
                                              ATTORNEY GENERAL


                                              By _____/s/ Joelle E. Gotwals______
                                                         Joelle E. Gotwals


Joelle E. Gotwals (VSB # 76779)
Assistant Attorney General
Office of the Attorney General of Virginia
Consumer Protection Section
202 N. 9th Street
Richmond, Virginia 23219
Telephone:     (804) 786-8789
Fax:           (804) 786-0122
jgotwals@oag.state.va.us

Counsel for the Commonwealth of Virginia




                                                 9
  Case 20-60860       Doc 11     Filed 06/05/20 Entered 06/05/20 10:12:35           Desc Main
                                 Document      Page 10 of 11




                                            NOTICE

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not wish the Court to grant the relief sought in the motion, or if you want the
Court to consider your views on the motion, then within 14 days from the date of service of this
motion, you must file a written response explaining your position with the Court and serve a
copy on the movant. Unless a written response is filed and served within this 14-day period, the
Court may deem opposition waived, treat the motion as conceded, and issue an order granting
the requested relief without further notice or hearing.

       If you mail your response to the Court for filing, you must mail it early enough so that the
Court will receive it on or before the expiration of the 14-day period.

       You will be notified separately of the hearing date on the motion.

                                                     COMMONWEALTH OF VIRGINIA,
                                                     ex rel. MARK R. HERRING
                                                     ATTORNEY GENERAL


Date: ___6/5/2020___________                         By: ___/s/ Joelle E. Gotwals__________
                                                                 Joelle E. Gotwals

Joelle E. Gotwals (VSB # 76779)
Assistant Attorney General
Office of the Attorney General of Virginia
Consumer Protection Section
202 N. 9th Street
Richmond, Virginia 23219
Telephone:     (804) 786-8789
Fax:           (804) 786-0122
jgotwals@oag.state.va.us

Counsel for the Commonwealth of Virginia




                                                10
  Case 20-60860       Doc 11     Filed 06/05/20 Entered 06/05/20 10:12:35             Desc Main
                                 Document      Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that, on June 5, 2020, I sent by first-class mail, postage prepaid, a copy of

this Motion for Exemption from the Automatic Stay pursuant to 11 U.S.C. § 362(b)(4), or in the

Alternative, for Relief from the Automatic Stay for Cause pursuant to 11 U.S.C. § 362(d)(1) and

Notice of Motion to the following:


                      Service Dogs by Warren Retrievers, Inc.
                      Glen Franklin Koontz, Registered Agent
                      4 Barnett Street,
                      Berryville, Virginia 22611

                      Stephen E. Dunn, PLLC
                      201 Enterprise Drive
                      Suite A
                      Forest, VA 24551

                      W. Stephen Scott
                      PO Box 131
                      Charlottesville, VA 22902

                                              _____/s/ Joelle E. Gotwals________________




                                                11
